     Case 1:19-cv-00264-DAD-EPG Document 52 Filed 11/02/20 Page 1 of 1


 1
 2
 3
 4
 5
 6                                UNITED STATES DISTRICT COURT

 7                          FOR THE EASTERN DISTRICT OF CALIFORNIA

 8
 9 ROBERT VAN BEBBER, on behalf of                         Case No. 1:19-cv-00264-DAD-EPG
   himself and all others similarly situated and
10 the general public,
                                                           ORDER RE STIPULATION TO EXTEND
11                  Plaintiffs,                            PAGE LIMITATION ON PLAINTIFFS’
                                                           MOTION FOR CLASS CERTIFICATION
12          v.                                             (REPLY BRIEF ONLY) AND
                                                           DEFENDANT’S OPPOSITION BRIEF
13 DIGNITY HEALTH, a California Corporation
   dba MERCY MEDICAL CENTER-                               (ECF No. 51)
14 MERCED, and DOES 1 to 100 inclusive,
15                  Defendants.

16
            Pursuant to the Stipulation of the Parties (ECF No. 51), and finding good cause exists, IT
17
     IS ORDERED:
18
            1.      The page limitation for Defendant’s Opposition to Plaintiffs’ Motion for Class
19
     Certification is increased from 25 to 30 pages; and
20
            2.      The page limitation for Plaintiffs’ Reply Brief is increased from 15 to 20 pages.
21
22 IT IS SO ORDERED.
23
        Dated:     November 2, 2020                             /s/
24                                                     UNITED STATES MAGISTRATE JUDGE

25
26
27
28
